Order entered January 23, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01563-CR
                                       No. 05-13-01564-CR
                                       No. 05-13-01565-CR
                                       No. 05-13-01566-CR

                           TRACY REBECCA SIVERT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
       Trial Court Cause Nos. F12-57787-M, F12-61367-M, F12-61732-M, F12-61733-M

                                            ORDER
        The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of the clerk’s and reporter’s records because of ineffective counsel, indigence,

or for any other reason.

       The trial court shall first determine whether appellant desires to prosecute the appeals. If
        the trial court determines that appellant does not desire to prosecute the appeals, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeals, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the clerk’s and reporter’s records. If appellant is entitled to proceed without payment
        of costs, the trial court shall make a finding to that effect. Moreover, if appellant is
        indigent, the trial court is ORDERED to take such measures as may be necessary to
        assure effective representation, which may include appointment of new counsel. If the
        trial court finds appellant is not indigent, it shall determine whether retained counsel has
        abandoned the appeals.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

       The trial court shall next determine the date by which the clerk’s records will be filed.


        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.
        The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.



                                                      /s/     DAVID EVANS
                                                              JUSTICE